--------------------------------------------------------------------------------

Exhibit 10.1



Ionis Pharmaceuticals, Inc.
Performance Based Restricted Stock Unit Grant Notice
(2011 Equity Incentive Plan)


Ionis Pharmaceuticals, Inc. (the “Company”), pursuant to its Amended and
Restated 2011 Equity Incentive Plan (the “Plan”), hereby awards to Participant a
Performance Based Restricted Stock Unit (“PRSU”) Award for the number of stock
units set forth below (the “Award”).  The Award is subject to all of the terms
and conditions as set forth herein; and in the Plan and the Performance Based
Restricted Stock Unit Agreement (the “Agreement”), both of which are attached
hereto and incorporated herein in their entirety.  Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Agreement.  In the event of any conflict between the terms in the Award and the
Plan, the terms of the Plan shall control.


Participant:
Brett Monia
Date of Grant:
January 15, 2020
Target Number of Stock Units Subject to Award:
11,339
Maximum Number of Stock Units Subject to Award:
17,009
Consideration:
Participant’s Services




Vesting Schedule:
Subject to Section 4(b) of the Agreement, if Participant ceases to be a Service
Provider for any or no reason before Participant vests in the PRSU, the PRSU and
Participant’s right to acquire any Shares hereunder will immediately terminate.



Up to one third (1/3) of the maximum number of PRSUs subject to the Agreement
are eligible for vesting at the end of each Performance Period depending on the
Company’s relative Total Shareholder Return over the applicable Performance
Periods, but subject to the Alternative Three Year Performance Period Vested
Unit Calculation (each as more fully described in the PRSU Agreement).


You must accept this Award prior to the first vesting date. If you do not accept
this Award by the first vest date, this Award will automatically expire.



Issuance Schedule:
The shares of Common Stock to be issued in respect of the Award will be issued
in accordance with Section 1 of the Agreement.



Special Tax
Withholding Right:
If permitted by the Company, you may direct the Company (i) to withhold, from
shares otherwise issuable in respect of the Award, a portion of those shares
with an aggregate fair market value (measured as of the delivery date) equal to
the amount of the applicable withholding taxes, and (ii) to make a cash payment
equal to such fair market value directly to the appropriate taxing authorities,
as provided in Section 12 of the Agreement.



Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan.  Participant further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements on that subject, with the exception of any
employment or severance arrangement that would provide for vesting acceleration
of the Award upon the terms and conditions set forth therein.


1

--------------------------------------------------------------------------------

Ionis Pharmaceuticals, Inc.
Participant:
     
By: 
/s/ Elizabeth Hougen
/s/ Brett Monia
     
Title: 
SVP, Finance and CFO  




Attachments:
Performance Based Restricted Stock Unit Agreement



2

--------------------------------------------------------------------------------

Ionis Pharmaceuticals, Inc.
Amended & Restated 2011 Equity Incentive Plan


Performance Based Restricted Stock Unit Agreement


Pursuant to the Performance Based Restricted Stock Unit Grant Notice (“Grant
Notice”) and this Performance Based Restricted Stock Unit Agreement
(“Agreement”) and in consideration of your services, Ionis Pharmaceuticals, Inc.
(the “Company”) has awarded you a Performance Based Restricted Stock Unit Award
(the “Award”) under its Amended & Restated 2011 Equity Incentive Plan (the
“Plan”). Your Award is granted to you effective as of the Date of Grant set
forth in the Grant Notice for this Award.  This Agreement will be deemed to be
agreed to by the Company and you upon the earlier of (i) signing (or electronic
acceptance) by you of the Grant Notice to which it is attached, and (ii) your
receipt of shares of Common Stock under this Agreement.  Capitalized terms not
explicitly defined in this Agreement will have the same meanings given to them
in the Plan or the Grant Notice, as applicable.  In the event of any conflict
between the terms in this Agreement and the Plan, the terms of the Plan will
control.  The details of your Award, in addition to those set forth in the Grant
Notice and the Plan, are as follows.


1.           Grant And Vesting of the Award.


(a)        This Award represents the right to be issued on a future date the
number of shares of the Company’s Common Stock that is equal to the number of
performance based restricted stock units (“PRSUs”) as described below. This
Award was granted in consideration of your services to the Company.  Except as
otherwise provided herein, you will not be required to make any payment to the
Company (other than past and future services to the Company) with respect to
your receipt of the Award, the vesting of the PRSUs or the delivery of the
Common Stock to be issued in respect of the Award.


(b)        One third (1/3) of the maximum number of PRSUs subject to this
Agreement are eligible for vesting at the end of each Performance Period
depending on the Company’s relative Total Shareholder Return over the applicable
Performance Period, but subject to the Alternative Three Year Performance Period
Vested Unit Calculation (each as more fully described below).


(c)         Following the end of each Performance Period, the Company’s
Compensation Committee (the “Committee”) will certify the Company’s relative
Total Shareholder Return on a percentage rank basis compared to the Comparison
Group (the “Performance Measure”) for such Performance Period (the
“Certification”). The PRSUs subject to vesting during a Performance Period will
be subject to forfeiture and cancellation by the Company if the Company’s
performance during such Performance Period does not meet or exceed the Threshold
Level (as defined in the table set forth in Section 3(a)(iii)) of the
Performance Measure for such Performance Period; provided however, that such
forfeited shares may be subsequently granted subject to the Alternative Three
Year Performance Period Vested Unit Calculation. Performance at or above the
Threshold Level will result in PRSUs becoming vested as set forth below, and
shares underlying such vested PRSUs will be promptly distributed following
completion of the Certification but in no event later than March 15 of the year
following the year in which the applicable Certification occurred.


3

--------------------------------------------------------------------------------

(d)         Notwithstanding the foregoing, following completion of the
three-year period commencing on the Date of Grant and ending on the third
anniversary of the Date of Grant (the “Three Year Performance Period”), the
Committee will determine the number of PRSUs that would vest if the maximum
number of PRSUs subject to the Award had been subject only to the Three Year
Performance Period (the “Alternative Three Year Performance Period Vested Unit
Calculation”). If the number of PRSUs that vest pursuant to the Alternative
Three Year Performance Period Vested Unit Calculation is greater than the number
of PRSUs that vest under this Agreement in the three Performance Periods
described herein without regard to the Alternative Three Year Performance Period
Vested Unit Calculation, then such greater number of PRSUs will vest pursuant to
the Alternative Three Year Performance Period Vested Unit Calculation, reduced
by the number of PRSUs previously vested.


2.           Additional Definitions.


(a)          “Comparison Group” means the companies included in the NASDAQ
Biotechnology Index on the Date of Grant, as may be adjusted as described in
Section 3(b)(iii) below.


(b)          “Performance Period” means each of the following three periods:


(i)            the one-year period commencing on the Date of Grant and ending on
the first anniversary of the Date of Grant;


(ii)           the two-year period commencing on the Date of Grant and ending on
the second anniversary of the Date of Grant; and


(iii)          the three-year period commencing on the Date of Grant and ending
on the third anniversary of the Date of Grant.


(c)          “Target” means the target number of shares set forth in the Grant
Notice.  The Target for each Performance Period will be one-third of the target
number of shares set forth in the Grant Notice.


(d)        “Total Shareholder Return” or “TSR” means total shareholder return as
applied to the Company or any company in the Comparison Group, meaning stock
price appreciation from the beginning to the end of the applicable Performance
Period, plus dividends and distributions made or declared (assuming such
dividends or distributions are reinvested in the common stock of the Company or
any company in the Comparison Group) during the Performance Period, expressed as
a percentage return.


3.           Calculation.


(a)          For purposes of the Award, subject to the Negative TSR Cap set
forth in Section 3(b)(i) below, the number of PRSUs earned at the end of each
Performance Period will be calculated using the method as follows:


4

--------------------------------------------------------------------------------

(i)            First, for the Company and for each other company in the
Comparison Group, determine the TSR for the Performance Period.


(ii)          Next, rank the TSR values determined in step (i) above from low to
high (with the company having the lowest TSR being ranked number 1, the company
with the second lowest TSR ranked number 2, and so on) and determine the
Company’s percentile rank based upon its position in the list by dividing the
Company’s position by the total number of companies (including the Company) in
the Comparison Group and rounding the quotient to the nearest hundredth. For
example, if the Company was ranked 60 on the list out of 80 companies (including
the Company), its percentile rank would be 75%.


(iii)         Finally, plot the percentile rank for the Company determined in
accordance with step (ii) above into the appropriate band in the left-hand
column of the table below to determine the number of shares earned as a percent
of the applicable Target for the applicable Performance Period, which is the
figure in the right-hand column of the table below corresponding to that
percentile rank. Use linear interpolation between points in the table below to
determine the percentile rank and the corresponding share funding if the
Company’s percentile rank is greater than 25% and less than 75% but not exactly
one of the percentile ranks listed in the left-hand column.



 
TSR Percentile Rank
Shares Earned as a
Percent of Target
Maximum Level
75%
150%
 
70%
140%
 
65%
130%
 
60%
120%
 
55%
110%
Target Level
50%
100%
 
45%
90%
 
40%
80%
 
35%
70%
 
30%
60%
Threshold Level
25%
50%



There is no minimum number of shares or other consideration that you will
receive, and no shares will be earned, if the percentile rank is below the 25th
percentile in a Performance Period.


(b)          Rules of Calculation:


(i)          If the Company’s absolute TSR is negative over the applicable
Performance Period, the pay-out will not exceed 100% of Target for that
Performance Period, even if the percentile rank exceeds the 50th percentile (the
“Negative TSR Cap”).


(ii)          Except as modified in Section 3(b)(iii) or 3(b)(iv) below, for
purposes of computing TSR, the stock price at the beginning of the Performance
Period will be the average closing price of a share of common stock over the 20
trading days beginning on the first day of the Performance Period, and the stock
price at the end of the Performance Period will be the average closing price of
a share of common stock over the 20 trading days preceding and including the
last day of the Performance Period, adjusted for changes in capital structure;
provided, however, that TSR will be negative one hundred percent (-100%) if a
company: (A) files for bankruptcy, reorganization, or liquidation under any
chapter of the U.S. Bankruptcy Code; (B) is the subject of an involuntary
bankruptcy proceeding that is not dismissed within 30 days; (C) is the subject
of a stockholder approved plan of liquidation or dissolution; or (D) ceases to
conduct substantial business operations.


5

--------------------------------------------------------------------------------

(iii)        Companies will be removed from the Comparison Group if they undergo
a Specified Corporate Change. A company that is removed from the Comparison
Group before the measurement date will not be included at all in the computation
of relative TSR. A company in the Comparison Group will be deemed to have
undergone a Specified Corporate Change if it (A) ceases to be a domestically
domiciled publicly traded company on a national stock exchange or market system,
unless such cessation of such listing is due to a low stock price or low trading
volume; (B) has gone private; (C) has reincorporated in a foreign (e.g.,
non-U.S.) jurisdiction, regardless of whether it is a reporting company in that
or another jurisdiction; or (D) has been acquired by another company (whether by
a peer company or otherwise, but not including internal reorganizations), or has
sold all or substantially all of its assets.


(iv)        The Company’s Compensation Committee may in its good faith
discretion calculate the TSRs and TSR Percentile Rank using a subscription
service (such as Bloomberg) provided such calculation is (A) consistently
applied, (B) intended to ease the burden of administering this Award, and (C)
intended to preserve the overall intent of this Award.


4.          Vesting And Termination of Continuous Service.


(a)          In General.  Subject to the limitations contained herein, your
Award will vest, if at all, in accordance with Section 1 above, provided that
vesting will cease upon the termination of your Continuous Service except as set
forth below.  Upon termination of your Continuous Service, the PRSUs that were
not vested on the date of such termination will be forfeited at no cost to the
Company, and you will have no further right, title or interest in the PRSUs or
the shares of Common Stock to be issued in respect of the Award except as set
forth below.


(b)          Change in Control.


(i)          If a Change in Control Termination (as such term is defined in the
Company’s Severance Benefit Plan adopted October 18, 2018 (the “Severance
Plan”)) occurs during the Change in Control Protection Period (as such term is
defined in the Severance Plan), the Award will pay-out at Target and the Target
PRSUs subject to such Award that have not already vested will vest immediately
upon the Change in Control Termination.


(ii)          If a Change in Control (as such term is defined in the Severance
Plan) occurs and your Award will not be assumed, continued or substituted by the
successor or acquiror entity in such Change in Control, the Award will pay-out
at Target and the Target PRSUs subject to such Award that have not already
vested will vest immediately upon the Change in Control.


6

--------------------------------------------------------------------------------

(iii)        If a Change in Control (as such term is defined in the Severance
Plan) occurs and your Award will be assumed, continued or substituted by the
successor or acquiror entity in such Change in Control, the PRSUs subject to
such Award will automatically convert upon the Change in Control to time-vested
restricted stock units (“RSUs”) at a rate of one RSU for each of the Target
number of PRSUs.  The RSUs will not be subject to the relative TSR performance
measure described in Section 1 above and instead will vest at Target at the end
of the applicable Performance Periods outlined in Section 2(b) above that are
still remaining at the time of the Change in Control.  Such RSUs will be subject
to further acceleration in the case of a Change in Control Termination during
the Change in Control Protection Period (as such term is defined in the
Severance Plan).


(iv)         Notwithstanding anything to the contrary in this Agreement or the
Severance Plan, if you are a party to a prior written employment agreement,
change of control agreement, or plan or other similar written agreement or plan
(each, a “Prior Agreement”), that provides, in certain circumstances, for
greater benefits regarding the accelerated vesting of equity awards (including
PRSUs) following a Change in Control of the Company or similar transaction, the
terms of such Prior Agreement shall control the definition of the term “Change
in Control” (or any term used therein of similar import) and the terms and
conditions by which the vesting of the PRSUs may be accelerated as a result of a
Change in Control, as well as the benefits that may otherwise be available to
you upon a Change in Control.


5.          Adjustments to Number of Shares.


(a)          The number of PRSUs subject to your Award may be adjusted from time
to time for Capitalization Adjustments, as provided in the Plan.


(b)        Any additional PRSUs that become subject to the Award pursuant to
this Section 5 and Section 9, if any, will be subject, in a manner determined by
the Board, to the same forfeiture restrictions, restrictions on transferability,
and time and manner of delivery as applicable to the other PRSUs covered by your
Award.


(c)         Notwithstanding the provisions of this Section 5, no fractional
shares or rights for fractional shares of Common Stock will be created pursuant
to this Section 5.  The Board will, in its discretion, determine an equivalent
benefit for any fractional shares or fractional shares that might be created by
the adjustments referred to in this Section 5.


6.          Securities Law Compliance.  You may not be issued any shares in
respect of your Award unless either (i) the shares are registered under the
Securities Act; or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with other applicable laws and regulations governing the Award, and
you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.


7.          Transfer Restrictions.  Prior to the time that shares of Common
Stock have been delivered to you, you may not transfer, pledge, sell or
otherwise dispose of this Award or the shares issuable in respect of your Award,
except as expressly provided in this Section 7.  For example, you may not use
shares that may be issued in respect of your Award as security for a loan.  The
restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Award.


7

--------------------------------------------------------------------------------

(a)         Death.  Your Award is transferable by will and by the laws of
descent and distribution.  In addition, upon receiving written permission from
the Board or its duly authorized designee, you may, by delivering written notice
to the Company, in a form provided by or otherwise satisfactory to the Company
and any broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Stock or other consideration to
which you were entitled at the time of your death pursuant to this Agreement. 
In the absence of such a designation, your executor or administrator of your
estate will be entitled to receive, on behalf of your estate, such Common Stock
or other consideration.


(b)        Certain Trusts.  Upon receiving written permission from the Board or
its duly authorized designee, you may transfer your Award to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the Award is held in the trust, provided
that you and the trustee enter into transfer and other agreements required by
the Company.


(c)         Domestic Relations Orders.  Upon receiving written permission from
the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your Award or your right to receive the distribution
of Common Stock or other consideration thereunder, pursuant to a domestic
relations order that contains the information required by the Company to
effectuate the transfer.  You are encouraged to discuss the proposed terms of
any division of this Award with the Company prior to finalizing the domestic
relations order to help ensure the required information is contained within the
domestic relations order.


8.           Date of Issuance.


(a)         If the Award is exempt from application of Section 409A of the Code
and the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”), the Company will deliver to you a number
of shares of the Company’s Common Stock equal to the number of vested PRSUs
subject to your Award, including any additional PRSUs received pursuant to
Section 5 above that relate to those vested PRSUs on the applicable vesting
date(s).  However, if a scheduled delivery date falls on a date that is not a
business day, such delivery date will instead fall on the next following
business day.  Notwithstanding the foregoing, in the event that (i) you are
subject to the Company’s policy permitting officers and directors to sell shares
only during certain “window” periods, in effect from time to time (the “Policy”)
or you are otherwise prohibited from selling shares of the Company’s Common
Stock in the public market and any shares covered by your Award are scheduled to
be delivered on a day (the “Original Distribution Date”) that does not occur
during an open “window period” applicable to you or a day on which you are
permitted to sell shares of the Company’s Common Stock pursuant to a written
plan that meets the requirements of Rule 10b5-1 under the Exchange Act, in each
case as determined by the Company in accordance with the Policy, or does not
occur on a date when you are otherwise permitted to sell shares of the Company’s
Common Stock on the open market, and (ii) the Company elects not to satisfy its
tax withholding obligations (if any) by withholding shares from your
distribution, then such shares will not be delivered on such Original
Distribution Date and will instead be delivered on the first business day of the
next occurring open “window period” applicable to you pursuant to such policy
(regardless of whether you are still providing Continuous Services at such time)
or the next business day when you are not prohibited from selling shares of the
Company’s Common Stock in the open market, but in no event later than the
fifteenth day of the third calendar month of the calendar year following the
calendar year in which the shares covered by the Award vest.  Delivery of the
shares pursuant to the provisions of this Section 8(a) is intended to comply
with the requirements for the short-term deferral exemption available under
Treasury Regulation 1.409A-1(b)(4) and will be construed and administered in
such manner.  The form of such delivery of the shares (e.g., a stock certificate
or electronic entry evidencing such shares) will be determined by the Company.


8

--------------------------------------------------------------------------------

(b)         The provisions of this Section 8(b) are intended to apply if the
Award is subject to Section 409A because of the terms of a severance arrangement
or other agreement between you and the Company that provides for acceleration of
vesting of the Award upon your separation from service (as such term is defined
in section 409A(a)(2)(A)(i) of the Code and applicable guidance thereunder
(“Separation From Service”) and such severance benefit does not satisfy the
requirements for an exemption from application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt
Severance Arrangement”).  If the Award is subject to and not exempt from
application of Section 409A due to application of a Non-Exempt Severance
Arrangement, the following provisions in this Section 8(b) will supersede
anything to the contrary in Section 8(a).


(i)           If the Award vests in ordinary course during your Continuous
Service in accordance with the vesting schedule set forth in the Grant Notice,
in no event will the shares to be issued in respect of your Award be issued any
later than the later of: (A) December 31st of the calendar year that includes
the applicable vesting date, or (B) the 60th day that follows the applicable
vesting date.


(ii)          If the Award accelerates vesting under the terms of your
Non-Exempt Severance Arrangement in connection with your Separation From
Service, and such vesting acceleration provisions of your Non-Exempt Severance
Arrangement were in effect as of the Date of Grant of the Award and therefore
part of the terms of the Award as of the Date of Grant, then the shares will be
earlier issued in respect of your Award upon your Separation From Service in
accordance with the terms of the Non-Exempt Severance Arrangement, but in no
event later than the 60th day that follows the date of your Separation From
Service.  However, if at the time the shares would otherwise be issued you are
subject to the distribution limitations contained in section 409A of the Code
applicable to “specified employees” as defined in section 409A(a)(2)(B)(i) of
the Code and applicable guidance thereunder, such share issuances will not be
made before the date which is six months following the date of your Separation
From Service, or, if earlier, the date of your death that occurs within such six
month period.


(iii)         If the Award accelerates vesting under the terms of your
Non-Exempt Severance Arrangement in connection with your Separation From
Service, and such vesting acceleration provisions of your Non-Exempt Severance
Arrangement were not in effect as of the Date of Grant of the Award and
therefore not a part of the terms of the Award on the Date of Grant, then such
acceleration of vesting of the Award will not accelerate the issuance date of
the shares, but the shares will instead be issued on the same schedule as set
forth on the Grant Notice as if they had vested in ordinary course during your
Continuous Service, notwithstanding the vesting acceleration of the Award.  Such
issuance schedule is intended to satisfy the requirements of payment on a
specified date or pursuant to a fixed schedule, as provided under Treas. Reg.
1.409A-3(a)(4).


9

--------------------------------------------------------------------------------

(c)          The provisions in this Agreement for delivery of the shares in
respect of the Award are intended either to comply with the requirements of
Section 409A or to provide a basis for exemption from such requirements so that
the delivery of the shares will not trigger the additional tax imposed under
Section 409A, and any ambiguities herein will be so interpreted.


9.          Dividends.  You will be entitled to receive payments equal to any
cash dividends and other distributions paid with respect to a corresponding
number of shares to be issued in respect of the PRSUs covered by your Award,
provided that if any such dividends or distributions are paid in shares, the
Fair Market Value of such shares will be converted into additional PRSUs covered
by the Award, and further provided that such additional PRSUs will be subject to
the same forfeiture restrictions and restrictions on transferability as apply to
the PRSUs subject to the Award with respect to which they relate.


10.         Restrictive Legends.  The shares issued in respect of your Award
will be endorsed with appropriate legends determined by the Company.


11.         Award not a Service Contract.


(a)         Your Continuous Service with the Company or an Affiliate is not for
any specified term and may be terminated by you or by the Company or an
Affiliate at any time, for any reason, with or without cause and with or without
notice.  Nothing in this Agreement (including, but not limited to, the vesting
of your Award pursuant to Section 1 herein or the issuance of the shares in
respect of your Award), the Plan or any covenant of good faith and fair dealing
that may be found implicit in this Agreement or the Plan will:  (i) confer upon
you any right to continue in the employ of, or affiliation with, the Company or
an Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.


(b)         By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to Section 1 is earned only by continuing
as an employee, director or consultant at the will of the Company (not through
the act of being hired, being granted this Award or any other award or benefit)
and that the Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”).  You further acknowledge
and agree that such a reorganization could result in the termination of your
Continuous Service, or the termination of Affiliate status of your employer and
the loss of benefits available to you under this Agreement, including but not
limited to, the termination of the right to continue vesting in the Award.  You
further acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
will not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.


10

--------------------------------------------------------------------------------

12.         Withholding Obligations.


(a)          On or before the time you receive a distribution of shares subject
to your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding (if any) from the Common Stock issuable to
you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations (if any) of the Company or any Affiliate which arise in connection
with your Award (the “Withholding Taxes”).  Additionally, the Company may, in
its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment; or
(iii) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with the Award with a Fair Market
Value (measured as of the date shares of Common Stock are issued pursuant to
Section 8) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of Common Stock so withheld will not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum statutory withholding rates for federal, state, local and
foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.


(b)          Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company will have no obligation to deliver to you
any Common Stock.


(c)         In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.


(d)        If specified in your Grant Notice and permitted by the Company, you
may direct the Company to withhold shares of Common Stock with a Fair Market
Value (measured as of the date shares of Common Stock are issued pursuant to
Section 8) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of Common Stock so withheld will not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum statutory withholding rates for federal, state, local and
foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.


13.         Unsecured Obligation.  Your Award is unfunded, and as a holder of a
vested Award, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares pursuant to this
Agreement.  You will not have voting or any other rights as a stockholder of the
Company with respect to the shares to be issued pursuant to this Agreement until
such shares are issued to you pursuant to Section 8 of this Agreement.   Upon
such issuance, you will obtain full voting and other rights as a stockholder of
the Company.  Nothing contained in this Agreement, and no action taken pursuant
to its provisions, will create or be construed to create a trust of any kind or
a fiduciary relationship between you and the Company or any other person.


11

--------------------------------------------------------------------------------

14.        Other Documents.  You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus.  In
addition, you acknowledge receipt of the Company’s insider-trading policy and
agree that you may sell shares only in compliance with such policy, in effect
from time to time.


15.         Notices.  Any notices provided for in your Award or the Plan will be
given in writing and will be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.  Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.


16.         Miscellaneous.


(a)         The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.


(b)         You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.


(c)         You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.


(d)         This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


(e)        All obligations of the Company under the Plan and this Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.


17.       Governing Plan Document.  Your Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of your Award, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. 
Except as expressly provided herein, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan will
control.


12

--------------------------------------------------------------------------------

18.        Severability.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.


19.        Effect on Other Employee Benefit Plans. The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating your benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.


20.         Choice of Law.  The interpretation, performance and enforcement of
this Agreement will be governed by the law of the state of California without
regard to such state’s conflicts of laws rules.


21.       Amendment.  This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of the Award which is then subject to restrictions as provided herein.


22.      Discretion of the Committee. Unless otherwise explicitly provided
herein, the Compensation Committee of the Board of Directors of the Company, or
an authorized successor committee thereto, shall make all determinations
required to be made hereunder, including but not limited to determinations
relating to the achievement of any thresholds or the vesting of any PRSUs
hereunder, and shall interpret all provisions of this PRSU Award Agreement and
the underlying PRSUs, as it deems necessary or desirable, in its sole and
absolute discretion. Such determinations and interpretations shall be binding on
and conclusive to the Company and you. Without limiting the foregoing, the
Company may, in its sole and absolute discretion, delay payments hereunder or
make such other modifications with respect to the issuance of stock hereunder as
it reasonably deems necessary to the extent that (a) audited financials are not
complete for any applicable period during the Performance Period and/or (b) the
Company has not had an adequate opportunity to review the audited financials or
confirm the applicable TSR Percentile Ranks.



13

--------------------------------------------------------------------------------